Per Curiam.

We are once again asked to evaluate the sufficiency of an order by the commission denying permanent total disability compensation. Upon review, we find that the order does not satisfy State ex rel. Noll v. Indus. Comm. (1991), 57 Ohio St.3d 203, 567 N.E.2d 245.
We are disturbed by the increasing frequency with which the commission has denied permanent total disability compensation based on “transferable skills” that the commission refuses to identify. This lack of specificity is even more troubling when those “skills” are derived from traditionally unskilled jobs. As such, we find that the commission’s explanation of claimant’s vocational potential in this case is too brief to withstand scrutiny.
Having found Noll noncompliance, we must select the appropriate remedy. Claimant’s request for relief consistent with State ex rel. Gay v. Mihm (1994), 68 Ohio St.3d 315, 626 N.E.2d 666, is inappropriate in this case. Claimant possesses a high school equivalency degree and his age is not work-prohibitive. Equally significant, claimant’s degree of physical impairment is relatively low, and only one medical restriction has been imposed on him. Claimant’s residual capacities do suggest that there may be sustained remunerative employment of which he is capable. As such, the cause is more properly returned to the commission for further consideration and amended order.
We note that claimant has also raised a proposition of law regarding his retirement. Since claimant’s retirement did not form the basis for the denial of his application for permanent total disability compensation, we find that further discussion on this issue is premature.
The judgment of the court of appeals is reversed, and a limited writ is issued returning the cause to the commission for further consideration and amended order.

Judgment reversed and limited writ granted.

Douglas, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Moyer, C.J., Cook and Stratton, JJ., dissent.